Citation Nr: 1127802	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-04 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder, evaluated as 70 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensably disabling.  The combined evaluation is 80 percent.

2.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for compensation based upon individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.14, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In March 2007, VA informed the Veteran of the information and evidence needed to substantiate and complete a claim for a total rating for compensation based upon individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA also provided notice of how disability evaluations and effective dates are assigned.  

VA also has a duty to assist a claimant in the development of the claim.  Here, the RO obtained the Veteran's VA treatment records.  The Veteran submitted a copy of an application for Social Security retirement benefits, which application was submitted in April 2011.  The Board does not find that VA needs to obtain these records, as Social Security retirement benefits are not based on disability, but age.  VA did not provide the Veteran with an examination in connection with the claim, and the Board finds that an examination is not necessary.  Specifically, the Board finds as fact that the Veteran is engaged in substantial gainful employment, which finding of fact will be explained below.  Thus, even if an examiner claimed the Veteran was unable to obtain and retain gainful employment, the Board would still deny the claim because the Veteran is working and is making above the poverty level.  

For the above reasons, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice.

II.  Total Rating for Compensation Based Upon Individual Unemployability

The Veteran claims that he is unable to work due to service-connected posttraumatic stress disorder.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

Factors to be considered in a claim for individual unemployability are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).  

In this case, the Veteran meets the schedular criteria for a total rating for compensation based upon individual unemployability, as he has a combined evaluation of 80 percent.  38 C.F.R. § 4.16(a).  The remaining question before the Board is whether the Veteran is unemployable by reason of his service-connected disabilities alone, taking into consideration his educational and occupational background, such that a total rating for compensation based upon individual unemployability rating may be assigned.  
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities are of such severity as to preclude substantially gainful employment.  In this case, consideration of the Veteran's educational and occupational background is not warranted, as the Board concludes that the Veteran is currently working.  The reasons follow.

The Board finds that the Veteran's allegations regarding his employment have been inconsistent during the appeal period, and thus the Board finds that the Veteran's statements as to not being able to work due to posttraumatic stress disorder are not credible.  In reading through the entire record, the Veteran went from regularly reporting that he was working full time in the family business in a management position to doing maintenance work and some bookkeeping.  For example, at the April 2005 VA examination, the Veteran reported he was the manager of the family bar/restaurant and would schedule work for people, do errands, and watch over the business.  A May 2005 VA outpatient treatment report shows that the Veteran reported he had been working for the family bar/restaurant since 1988-thus, approximately 17 years.  A November 2005 VA outpatient treatment report shows the Veteran reporting he was active in the management of the bar.

Suddenly, in 2006, the Veteran began alleging that he cleaned the bar and did "a little bit of bookkeeping."  See September 2006 hearing transcript on pages 8-9.  An August 2006 VA treatment record shows that the Veteran reported he had attempted to work in the past without success due to posttraumatic stress disorder symptoms.  However, in a document the Veteran submitted showed his earnings from 1962 to 2006, the Veteran showed progress from 1970 in that he made more money each year.  In 1980, it shows he earned $18,002, which is a good salary in 1980.  The poverty threshold in 1980 for a family of four was $8,414.  See http://www.census.gov/hhes/www/poverty/data/threshld/thresh80.html.  (Based upon his report of the ages of his children, it appears he would have had two children in 1980.)  Thus, at that time, the Veteran was making more than two times the poverty level.  In 1989, he was working for the family business and earned $25,000 that year.  At that time, the poverty level for a family of four was $12,674.  See http://www.census.gov/hhes/www/poverty/data/threshld/thresh89.html.  Thus, the Veteran was making about two times the poverty level.  Since that year, the Veteran has been earning about the same amount each year from 1989 to 2006, during which period the Veteran has been working at the family business.

However, in a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in September 2006, the Veteran claimed he became too disabled to work due to posttraumatic stress disorder in 1989.  Thus, it is difficult for the Board to believe that the Veteran became too disabled to work in 1989, when at that time, he was making approximately two times that of the poverty level, and when he was able to continue working full time for the next 17 years.  Additionally, when the Veteran was asked on the VA Form 21-526, Veteran's Application for Compensation or Pension, received in March 2005, when posttraumatic stress disorder began, he wrote February 25, 2005.  Thus, in March 2005, posttraumatic stress disorder first affected him in 2005, but in 2006, posttraumatic stress disorder affected him in 1989.  These are contradictory statements, and damage the Veteran's credibility.

Also, in the individual unemployability application, the Veteran reported he had been working 30 hours a week since 1989; however, the Veteran had reported he was working full time when he was seen at VA in 2005.  The Board finds these are additional contradictory statements, further damaging the Veteran's credibility.

In reading through the claims file, it appears the Veteran would like VA to believe that his family has been sheltering him for 20 years.  In 2011, he was still making $26,000.  See April 2011 letter from Social Security Administration showing that the Veteran reported he would make that much during that year.  The Veteran went from reporting that he was in a managerial position at the family business to doing maintenance work, and yet his salary did not change.  One would think that if a person's duties were lessened, the salary would lessen as well.  Going back to the individual unemployability application, there, the Veteran reported he had done maintenance work since 1989.  This is yet another contradictory statement, as he reported to medical professionals that he was in a management position in the family business.

An August 2009 VA treatment record shows that the Veteran reported he had attempted to work in the past without success "due to his [posttraumatic stress disorder] symptoms."  The Veteran's earnings show that he has consistently earned above the poverty level since 1971-thus, more than 40 years.  Of this time period, he was not working for the family business for approximately 17 years.  From 1982 to 1987, the Veteran earned between $23,000 to $28,000 per year.  Thus, the allegation that he could not work prior to working for the family business is rejected as not credible.  

As an aside, if the Veteran was too disabled to work over the years, it would seem likely he would have submitted a claim for Social Security Administration disability benefits and not wait until he hit retirement age to apply for Social Security benefits.

The Board is fully aware that the Veteran has alleged he works in a sheltered job because he works for the family business.  In 2005, the Veteran was reporting how involved in the family business he was as the manager of the business.  Now he wants to claim he does minimal work.  The Board does not believe that the Veteran's position changed from manager of the bar/restaurant to doing just maintenance work.  When the Veteran reported what he was doing for the bar/restaurant at the September 2006 hearing, he did not allege a job change.  Rather, he implied that that was all he had been doing for the business.  See also September 2006 VA Form 21-8940 (alleging maintenance work since 1989).  It is clear from the 2005 VA treatment records that the Veteran was managing the family business.  The Board accords more probative value to the statements the Veteran made prior to submitting a claim for a total rating for compensation based upon individual unemployability (the Veteran submitted the claim at the September 2006 hearing).  

The Veteran's attempt to allege decreased ability to work is rejected.  In going through the record in its entirety, the Board is left with the impression that the Veteran works full time at the family business in a managerial position and is not in a sheltered environment.  

The Board is aware that a VA medical professional has stated that, "It is clear to this writer and to Vet[eran] that if it weren't for his sisters, he would/could not sustain any work."  This opinion is rejected, as the examiner is basing such opinion on statements from the Veteran, whose statements the Board finds are not credible.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  The Board is also aware of the letter submitted from the Veteran's sister that they (she and the other sister) hired him only because he is family, but rejects the facts presented because they are essentially attempting to corroborate the Veteran's allegations, which allegations are rejected as not credible.

In sum, for all the reasons stated above, the Board concludes that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining employment.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is not warranted.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


